Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 27, 2015

                                       No. 04-14-00304-CV

                                       Jay Marc HARRIS,
                                            Appellant

                                                v.

           FIESTA TEXAS, INC., d/b/a Six Flags-Fiesta Texas, and Six Flags Corporation,
                                          Appellees

                    From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011-CI-08096
                            Honorable Richard Price, Judge Presiding


                                         ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court